Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162767 & (35)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 162767
                                                                    COA: 354524
                                                                    Ingham CC: 18-001048-FC
  RICKY DALE JACK,
           Defendant-Appellee.

  _____________________________________/

         On order of the Court, the motion for immediate consideration of the motion to stay
  is GRANTED. The application for leave to appeal the March 11, 2021 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court. The motion to stay the precedential
  effect of the published Court of Appeals opinion is DENIED as moot.

        ZAHRA, J., would direct oral argument on the application.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2021
         b0519
                                                                               Clerk